114 Ga. App. 522 (1966)
151 S.E.2d 791
CRIDER
v.
THE STATE.
42354.
Court of Appeals of Georgia.
Submitted October 3, 1966.
Decided October 11, 1966.
Rehearing Denied October 27, 1966.
Johnson & Johnson, William P. Johnson, for appellant.
Wright Lipford, Solicitor General, for appellee.
NICHOLS, Presiding Judge.
The defendant was indicted, tried and convicted of the offense of driving a motor vehicle upon the public roads of Heard County while his driver's license was revoked. A motion for new trial was overruled and the defendant appealed. Held:
1. "If no exception be taken at the trial, no point made, and the opinion of the court not invoked and not given, there had been no decision, sentence, judgment, or decree of a superior court rendered upon the point; and therefore, by the organic law of *523 this court, we have no right to review the proceeding." Burtine v. State, 18 Ga. 534; Loomis v. State, 78 Ga. App. 336, 341 (51 SE2d 33). The defendant's enumerations of error numbered 1, 2 and 4 present questions not raised in the trial court and consequently cannot be raised for the first time in this court.
2. A ground of objection to evidence raised for the first time on review presents nothing for decision. Middleton v. Waters, 205 Ga. 847, 854 (55 SE2d 359), and citations. The third enumeration of error complains of the admission of evidence for a reason completely different from the objection made on the trial of the case, and the argument in the defendant's brief as to the admissibility of such evidence, which is limited to the grounds sought to be raised for the first time on review, presents nothing for decision.
3. The evidence authorized the verdict.
Judgment affirmed. Hall and Deen, JJ., concur.